Case 8:21-cv-00356-PJM Document 46 Filed 04/01/21 Page 1 of 2

UNITED STATES DISTRICT COURT

DISTRICT OF MARYLAND
UNITED STATES DISTRICT JUDGE, | GREENBELT, MARYLAND 20770
301-344-0632
MEMORANDUM
TO: Counsel of Record
FROM: Judge Peter J. Messitte
RE: Doe J et al. v. Montgomery County Board of Education et al.

Civ, No. 21-356 PJM

DATE: April 1, 2021

a

The Court has received the parties’ Joint Status Report (ECF No. 42), filed on March 24, 2021,
and has considered the various pending motions in this matter.

Upon consideration of Plaintiffs’ Motion to Unseal Juvenile Record (ECF Nos. 4-8, 43-1) and the
oppositions thereto, the Motion is DENIED WITHOUT PREJUDICE. The Court agrees with
Defendants that such a request should go before the Circuit Court for Montgomery County,
Maryland, Juvenile Division, which is a more appropriate forum to decide the question.
Secondarily, Plaintiffs would owe that court some specificity regarding which records they are
secking. Providing for in camera review in the presence of defense counsel may also be appropriate
to allow Plaintiffs to determine which documents to request.

Upon consideration of Nonparty C.T.’s Motion to Quash Defendants’ Subpoena (ECF Nos. 1-199,
42-6) and the oppositions thereto, the Motion is DENIED. The Fifth Amendment privilege against
self-incrimination does not protect C.T. from appearing for a deposition for fear of being asked as-
yet unknown questions that could potentially lead to appropriate invocation of Fifth Amendment
protection. Notably, C.T. has already pleaded guilty as to the events of October 31, 2018, and
cannot be subject to double jeopardy, so he no longer has a Fifth Amendment privilege against
testifying regarding the conduct on which he was convicted. If areas of potential incrimination do
arise, then C.T. may assert’a reasonable basis for invoking his Fifth Amendment privilege on a
question-by-question basis. As to C.T.’s concern for “embarrassment,” the Court emphasizes that
the deposition shall be closed to the public pursuant to the confidentiality order in this matter.

Additionally, W.S.’s Request to Seal Opposition to Plaintiffs’ Motion to Unseal (ECF No. 31) is
GRANTED and such Opposition (ECF No. 30) shall remain SEALED; the Motion to Seal First
Amended Complaint of Does 1-3 (ECF No. 1-212) is GRANTED and such Amended Complaint
(ECF No. 16) shall remain SEALED; and the Motion to Seal First Amended Complaint of Doe 4
(ECF No. 1-215) is GRANTED and such Amended Complaint (ECF No. 34) shall remain
SEALED. ;

 
Case 8:21-cv-00356-PJM Document 46 Filed 04/01/21 Page 2 of 2

Despite the informal nature of this ruling, it shall constitute an order of the Court, and the Clerk is
directed to docket it accordingly. |

po

PETER J. MESSITTE
UNITE TES DISTRICT JUDGE

 

ce: Court file

 
